 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    JAMES E COHAN,                                        Case No. 2:21-cv-00531-APG-DJA
 7                           Plaintiff,
                                                            ORDER
 8           v.
 9    JOHN SMITH and LAS VEGAS
      METROPOLITAN POLICE DEPARTMENT,
10
                             Defendants.
11

12
             This matter is before the Court on Plaintiff’s filing of a complaint on March 26, 2021.
13
     Since that date, Plaintiff has failed to pay the filing fee or submit an application/motion to
14
     proceed in forma pauperis. Although Plaintiff initiated this action by filing a complaint, he must
15
     apply to proceed in forma pauperis in order to proceed with this civil action without prepaying
16
     the full $402 filing fee. The Court will grant Plaintiff one opportunity to file such an application
17
     within 30 days. Alternatively, Plaintiff may choose not to file an application to proceed in forma
18
     pauperis and instead pay the full filing fee of $402 on or before June 30, 2021 to proceed with
19
     this case.
20
             For the foregoing reasons,
21
             IT IS ORDERED that the Clerk of the Court will send Plaintiff the approved form
22
     application to proceed in forma pauperis, as well as the document entitled information and
23
     instructions for filing an in forma pauperis application.
24
             IT IS FURTHER ORDERED that on or before June 30, 2021, Plaintiff will either pay the
25
     full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
26
     administrative fee) or file with the Court a completed Application to Proceed in Forma
27
     Pauperis on this Court’s approved form.
28
 1          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 2   proceed in forma pauperis or pay the full $402 filing fee for a civil action on or before June 30,

 3   2021, the Court will dismiss this action without prejudice.

 4          DATED: June 2, 2021.

 5
                                                          DANIEL J. ALBREGTS
 6                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
